05/21/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0170



                               No. DA 21-0170

IN THE MATTER OF:

R.J.H.,

      A Youth in Need of Care.


                   GRANT OF EXTENSION OF TIME


      Upon consideration of the Appellant’s Motion for Extension of Time,

and good cause appearing therefore, the Appellant is granted an extension of

time until July 29, 2021, to prepare, serve, and file the Opening Brief.

      No further extensions will be granted.




                                                                          Electronically signed by:
                                                          Grant of Extension of Mike
                                                                                Time McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May1 21 2021
                                                                             PAGE